ORDER
This matter having been duly presented to the Court by the Office of Attorney Ethics pursuant to Rule 1:20 — 13(b)(1) (automatic temporary suspension), seeking an Order of immediate temporary suspension from practice of JOSEPH ANTHONY FERRIERO of HACKENSACK, who was admitted to the bar of this State in 1982;
And JOSEPH ANTHONY FERRIERO having been determined to be guilty of racketeering, violations of the Travel Act, and wire fraud, after a jury trial in the United States District Court for the District of New Jersey;
And the Court having considered the submissions of the Office of Attorney Ethics and of respondent;
And good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), JOSEPH ANTHONY FERRIERO is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately, and until the further Order of this Court; and it is further
*35ORDERED that JOSEPH ANTHONY FERRIERO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOSEPH ANTHONY FERRIERO comply with Rule 1:20-20 dealing with suspended attorneys.